     Case 1:17-cr-00207-LJO-SKO Document 107 Filed 03/29/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   STEFAN RAMIREZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:17-cr-00207-NONE-SKO
12                        Plaintiff,              STIPULATION AND ORDER TO MODIFY
                                                  TERM OF PRETRIAL RELEASE
13   vs.
                                                  JUDGE: Hon. Erica P. Grosjean
14   STEFAN RAMIREZ,
15                       Defendant.
16
17          The Court previously approved a modification to Mr. Ramirez’s location monitoring
18   condition to allow him assist his mother/third-party custodian with repairs/cleaning of a rental
19   unit she owns in Fresno. See Dkt. #105. While extensive work has been completed, further
20   work is required in both the kitchen and the bathroom. Now having a better understanding of the
21   scope of the work required, Mr. Ramirez is requesting additional days to allow him to complete
22   the renovations with his mother.
23          Because Mr. Ramirez has been in full compliance with the terms of his pretrial release,
24   including the modification at Dkt. #105, Pretrial Services Officer Darryl Walker has no objection
25   to the request for the additional days.
26          IT IS HEREBY STIPULATED by and between the parties hereto through their
27   respective counsel, that Stefan Ramirez’s order of release condition (7)(s), Dkt. #95, be modified
28   to allow him to assist with the repairs and cleanup of his mother’s condo/rental unit on the
     Case 1:17-cr-00207-LJO-SKO Document 107 Filed 03/29/21 Page 2 of 3


 1   following dates and times: April 6, 7, 8, and 9, 2021, from 10:00 am until 5:00 pm each of those
 2   days. On each of those days, Mr. Ramirez must remain in the immediate presence of his third-
 3   party custodian/mother, Olivia Ramirez, at all times. Travel is authorized only to the rental unit
 4   and back home. If work is stopped on any of the approved days prior to 5:00 pm, Mr. Ramirez
 5   must return directly home with no other stops at any time. If the defendant is able to complete
 6   the work before April 9, 2021, then the modification of the release conditions is no longer
 7   needed, and the defendant will be subject to the terms of home detention as ordered on October
 8   15, 2020.
 9           All prior orders not in conflict with this order shall remain in full force and effect.
10
11                                                           Respectfully submitted,
12                                                           PHILLIP TALBERT
                                                             Acting United States Attorney
13
14   DATED: March 29, 2021                                   /s/ David Gappa
                                                             DAVID GAPPA
15                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
16
17                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
18
19   DATED: March 29, 2021                                   /s/ Charles J. Lee
                                                             CHARLES J. LEE
20                                                           Assistant Federal Defender
                                                             Attorney for Defendant
21                                                           STEFAN RAMIREZ
22
23
24
25
26
27
28

      Ramirez: Motion and [Proposed]                   -2-
      Order to Modify Pretrial Condition
     Case 1:17-cr-00207-LJO-SKO Document 107 Filed 03/29/21 Page 3 of 3


 1                                                ORDER
 2           IT IS SO ORDERED that pretrial release condition (7)(s) be modified to allow Mr.
 3   Ramirez to assist with the repairs and cleanup of his mother’s condo/rental unit on the following
 4   dates and times: April 6, 7, 8, and 9, from 10:00 am until 5:00 pm each of those days. On each
 5   of those days, Mr. Ramirez must remain in the immediate presence of his third-party
 6   custodian/mother, Olivia Ramirez, at all times. Travel is authorized only to the rental unit and
 7   back home. If work is stopped on any of the approved days prior to 5:00 pm, Mr. Ramirez must
 8   return directly home with no other stops at any time. If the defendant is able to complete the
 9   work before April 9, 2021, then the modification of the release conditions is no longer needed,
10   and the defendant will be subject to the terms of home detention as ordered on October 15, 2020.
11           All prior orders not in conflict with this order shall remain in full force and effect.
12
13   IT IS SO ORDERED.
14
        Dated:      March 29, 2021                               /s/
15                                                       UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

      Ramirez: Motion and [Proposed]                   -3-
      Order to Modify Pretrial Condition
